Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Kicks-Off Tour of Brazilian Operations, Provides Details of Exploration, Operations and Development Program Tour Showcases New Caete Plant and Conglomerates Zone JAG - TSX/NYSE CONCORD, NH, April 13 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE) is conducting its annual tour of operations near Belo Horizonte April 14-16. A copy of the presentation that will be provided to participants in the tour (the "Presentation") can be found on the Company's web site under Investor Relations, Webcasts and Presentations at www.jaguarmining.com. Reserve Grade Reconciliation to Jaguar's Mine Plan The Company has prepared the table set out below in response to questions it has received since updating its Resource and Reserve Estimates in its 2009 Annual Information Form and Management's Discussion and Analysis, as filed on SEDAR on March 22, 2010. The table is being offered to assist shareholders and interested parties compare the current reserve estimates against Jaguar's average run of mine ("ROM") grades and to clarify a misconception that Jaguar's reserve grades are declining, which will lead to higher operating costs in future periods . Such a general conclusion was misleading in management's opinion as it failed to take into account the detailed mine plan, which is based upon extensive in-fill drilling and sampling of the exposed ore faces, which produces a detailed block model. This information serves as the primary basis for Jaguar's underground mine plans which are the foundation for the Company's growth objectives. As presented in the table below, Life-of-Mine to-date grades from various ore bodies are compared against average ROM grades which the Company expects to mine in the 2010 and 2011 periods and against the reserve grade as filed.
